Citation Nr: 1600944	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  14-17 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to November 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The RO in Houston, Texas, now has jurisdiction over this case.


FINDINGS OF FACT

The most probative evidence of record does not demonstrate that the Veteran has a lumbar spine disability, manifested by pain, that is at least as likely as not related to his active service.  


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107; 38 C.F.R. § 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, a VA letter issued in December 2010 satisfied the duty to notify provisions with respect to service connection as it notified the Veteran of the criteria pertinent to the establishment of service connection, an effective date, and a disability rating.  See Dingess/Hartman, 19 Vet. App. at 486.

With regard to the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the RO obtained the Veteran's service treatment records and VA medical center (VAMC) treatment records and associated them with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).

VA has also made reasonable efforts to assist the Veteran in obtaining private medical records.  See 38 C.F.R. § 3.159(c)(1).  The Veteran stated that he saw a chiropractor in 1974 for back pain, but that the office is now closed.  No identifying information was provided for this chiropractor.  The Veteran also reported seeing a doctor for back pain, but he did not provide the name of the doctor or the dates of treatment.  Instead, he directed VA to obtain records from his medical insurer.  In December 2011, in response to VA's request for records, the Veteran's insurer provided relevant documents in its possession, and these documents were associated with the claims file.  As VA obtained those records for which the Veteran provided sufficient identifying information, the duty to assist has been met in this regard.  See 38 C.F.R. § 3.159(c)(1)(i), (c)(2)(i), and (c)(3) (indicating that the claimant must provide enough information to identify and locate the existing records, including the custodian holding the records and the approximate time frame covered by the records); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (finding that the duty to assist is not a one-way street).  

The Veteran has not been provided a VA examination for the purpose of determining entitlement to service connection for a lumbar spine disability.  In considering whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there is otherwise sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Waters, 601 F.3d at 1277; Colantonio, 606 F.3d at 1382.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard set forth in 38 U.S.C.A. § 5103A, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-79.  Here, the Veteran's unsupported lay statements are the only evidence relating his lumbar spine disability to his military service.  These generalized statements, without more, are not sufficient to warrant a VA examination.  In addition, as discussed in further detail below, there is not credible evidence of continuity of symptomatology. Accordingly, the Board finds that referral for a VA medical examination is not warranted.

There is no indication in the record that any additional evidence relevant to the issue adjudicated in this decision is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 112.  Moreover, because there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 537; see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Legal Criteria

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by a veteran's active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be a chronic disability resulting from that injury or disease.  Disorders diagnosed after discharge may also be deemed service connected if all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

Establishing service connection on a direct-incurrence basis requires:  (1) competent diagnosis of a current disability; (2) medical, or in certain cases, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Service connection for certain diseases, including arthritis, may be established on a presumptive basis by showing manifestation to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless the disease is clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).    

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence as to any issue material to the claim, the Veteran is afforded the benefit of the doubt.  

Analysis
	
The Veteran contends that he suffers from a lumbar spine disability as a result of picking up heavy artillery in an FA unit and participating in jungle training during service.  He further states that his disability has been diagnosed as degenerative disc disease and arthritis.  Finally, the Veteran claims that he obtained chiropractic treatment for back pain in 1974 and additional medical treatment in subsequent years.  
    
Service connection for a lumbar spine disability is not warranted in this case, as the evidence of record does not indicate that the Veteran has a current lumbar spine disability that is at least as likely as not caused or aggravated by active service.  Although the Veteran has competently asserted that he experienced back pain in service while lifting heavy artillery, and that he sought treatment for back pain in 1974, and at later, unspecified dates, his statements are inconsistent with the other evidence of record.  The only evidence of an in-service injury appears in those documents related to the instant claim for benefits, that is, the November 2010 claim, the January 2013 Notice of Disagreement, and the May 2014 VA Form 9.  Both the Veteran's service treatment records and his separation examination are negative as to any mention of a back injury or back pain.  In fact, in his Notice of Disagreement, the Veteran admitted that he was not treated for back pain while in service.  The first documented complaint of back pain appears in a VAMC treatment record from October 2010.  In that record, the physician merely noted the Veteran's report of "intermittent low back pain that is exacerbated by prolonged standing."  No diagnosis of a back disability was rendered.  No diagnosis of a back disability was rendered.

The Board finds that the objective medical evidence of record outweighs the credibility of the Veteran's report of injury, onset, and continuity of symptoms.  Such records are more reliable, in the Board's view, than the Veteran's unsupported, general assertions of an onset of symptomatology coinciding with his active service, particularly where he admits to not seeking treatment during service.  See Pond v. West, 12 Vet. App. 341 (1999) (statements made for VA disability compensation purposes are of lesser probative value than previous more contemporaneous in-service histories and previous statements made for treatment purposes); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

Moreover, while the Veteran is competent to report symptoms of back pain and the chronicity of those symptoms, he is not competent to render a medical diagnosis or a complex medical opinion as to etiology.  See Jandreau, 492 F.3d at 1377; Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The specific issue in this case, the etiology of any current lumbar spine disability, falls outside the realm of common knowledge of a layperson.  Thus, although the Veteran is competent to provide statements that he experienced back pain during and after service, he cannot relate those symptoms to a current diagnosis or disability or to his period of active service.  He has not been shown to have the requisite medical knowledge or training to render such opinions.

In addition, the Veteran does not demonstrate that he has experienced back pain continuously since service.  The first recorded complaint of back pain appears 37 years after the Veteran's separation.  Although the Veteran stated that he saw a chiropractor in 1974 and sought additional medical treatment thereafter, he does not assert that this back pain has afflicted him continuously since service.  In the absence of demonstrated continuity of symptomatology, or a competent nexus opinion, the initial notation of back pain 37 years after service is too removed from service to be reasonably related to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); see also Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence, which weighs against the claim).  The Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson, 230 F.3d at 1333.

Finally, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent or more within one year from the date of separation, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  In this case, there is no evidence that arthritis of the lumbar spine manifested to a compensable degree within one year of his separation from service.  The Veteran's mere statement that he saw a chiropractor in 1974, without competent medical evidence diagnosing him with arthritis, is an insufficient basis for presuming service connection.     

As the most probative evidence of record weighs against the existence of an event in service that could be linked to the Veteran's current lumbar spine disability, and there is no competent and probative evidence providing the required nexus between military service and any current lumbar spine disability, service connection is not warranted.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the weight of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. at 56.  


ORDER

Entitlement to service connection for a lumbar spine disability is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


